OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed with costs, and the petition dismissed. The State Liquor Authority (SLA)’s finding that petitioner permitted overcrowding on the premises in violation of SLA rules was supported by substantial evidence (300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176, 180 [1978]).
Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur in memorandum; Chief Judge Lippman taking no part.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.